Title: 20th.
From: Adams, John Quincy
To: 


       We tried my horse this morning in Mr. Chaumont Chaise, but could not make him go at all: so we put him before one of his horses and Dupré, his servant mounted him, in that manner he went very well. Mr. Broome, and Mr. Brush, who are so kind as to keep us Company as far as Hartford rode in a Chaise of their own. We went only sixteen miles before dinner. The weather is still very warm notwithstanding, the late thunder shower. After dinner we rode 12 miles further to Middletown. Dr. Johnson whom I met at Fairfield, gave me a letter for Genl. Parsons, one of the aldermen of this City. About 18 months agone five towns in this State, New-Haven, Hartford, New-London, Norwich and Middletown, form’d themselves into Corporations, and are now called Cities. Genl. Parsons told me, he was three years in College with my father, and was then very intimate with him. It gave me peculiar pleasure to meet with so old a friend of my fa­ther, and that circumstance greatly increased my reverence for the person.
       We walk’d about the City which is one of the smallest of the five. But is very pleasantly situated on Connecticut River. The views from some parts of it are enchanting; and the river is a very beautiful one. In the evening Mr. Chaumont, Mr. Brush, and myself, went and bath’d in it. The general spent some time with us.
      